               Case 3:19-cv-05889-RJB Document 20 Filed 07/01/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                             AT TACOMA

 8   STACIE LEE AND JOHN LEE, Washington
     residents                                               NO. 3:19-cv-05889-RJB
 9
                    Plaintiff,                               ORDER GRANTING STIPULATED
10                                                           MOTION TO EXTEND CASE DEADLINES
         vs.
11
     WEBB ROAD MAINTENANCE GROUP, a
12   Washington Limited Liability Company, and
     WILLIAM MACARAS,
13
                   Defendant.
14

15          THIS MATTER came before this Court upon the Parties’ Stipulated Motion to Extend

16   Case Deadlines. Having reviewed the motion, being fully advised on the matter, and for good

17   cause show, IT IS HEREBY ORDERED that the Stipulated Motion is GRANTED. The initial case

18   schedule is amended as follows:

19                                                                                 May 3, 2021 at 09:30
     THREE DAYS JURY TRIAL set for
                                                                                   AM
20   Deadline for the FILING of any motion to join parties                         August 3, 2020
     Disclosure of expert testimony under FRCP 26(a)(2)                            November 6, 2020
21
     All motions related to discovery must be FILED by                             December 15, 2020
22   Discovery COMPLETED by                                                        January 6, 2021
     All dispositive motions must be FILED by                                      February 4, 2021
23


      ORDER GRANTING STIPULATED MOTION TO EXTEND               WASHINGTON CIVIL & DISABILITY ADVOCATE
      CASE DEADLINES                                                   4115 Roosevelt Way NE, Suite B
                                                                             Seattle, WA 98105
      Page 1
                                                                              (206) 428-3558
              Case 3:19-cv-05889-RJB Document 20 Filed 07/01/20 Page 2 of 2




 1   Motions in limine should be FILED by and NOTED on the motion calendar
     no later than the third Friday thereafter, but no later than the Friday before any April 5, 2021
 2   scheduled pretrial conference.
     Agreed pretrial order LODGED with the court by                                     April 16, 2021
 3   Pretrial conference will be HELD on (COUNSEL SHALL REPORT TO April 23, 2021 at 8:30
     CORUTROOM A)                                                                       AM
 4
     Trial briefs, proposed voir dire & jury instructions due *                         April 23, 2021
 5

 6         Dated this 1st day of July, 2020.

 7

 8
                                          A
                                       ROBERT J. BRYAN
 9                                     United States District Judge
           _/s/ Bonnie Fong______________________
10         Bonnie Fong, WSBA # 51276
           Conrad, Reynoldson, WSBA # 48187
11         Washington Civil & Disability Advocate
           4115 Roosevelt Way NE, Suite B
12         Seattle, WA 98105
           (206) 490-0962
13         bonnie@wacda.com

14         Attorneys for Plaintiffs Trisha York

15
           _/s/ Shelly Andrew________________________
16         Diane Conway, WSBA # 28542
           Shelly Andrew, WSBA # 41195
17         Gordon Thomas Honeywell LLP
           1201 Pacific Avenue, Suite 2100
18         Tacoma, WA 98402
           (253) 620-6500
19         dconway@gth-law.com

20
           Attorneys for Defendants
21

22

23


     ORDER GRANTING STIPULATED MOTION TO EXTEND              WASHINGTON CIVIL & DISABILITY ADVOCATE
     CASE DEADLINES                                                   4115 Roosevelt Way NE, Suite B
                                                                            Seattle, WA 98105
     Page 2
                                                                             (206) 428-3558
